COOK, Judge
(concurring):
Expiration of the term of service does not end court-martial jurisdiction. Article 2(1), Uniform Code of Military Justice, 10 U.S.C. § 802(1); United States v. Hutchins, 4 M.J. 190 (C.M.A.1978). Here, the accused was tried and convicted before the expiration of the scheduled time of service. Jurisdiction, therefore, attached and would have continued even had he been administratively discharged. United States v. Jackson, 3 M.J. 153 (C.M.A.1977). The remaining aspect of accused’s contention is whether vacation of the suspension was valid under the terms of the Manual for Courts-Martial, United States, 1969 (Revised edition). Paragraph 88e of the Manual provides that “no suspension may extend beyond the current enlistment or period of service.” See United States v. Andreason, 23 U.S.C.M.A. 25, 29, 48 C.M.R. 399, 403 (1974). If the language were read literally, the suspension would have violated the provision because it was effected after the accused’s current enlistment. However, as I construe it, the provision does not have that meaning. In my opinion, it includes the period of time that military jurisdiction exists by operation of law beyond that of the regularly scheduled time of expiration. As the suspension was effected within the extended period, it comported with the Manual requirement.
Regarding the providency of the accused’s plea of guilty, I believe the record of trial presented a viable issue, and we properly granted review to have the benefit of briefs and argument. As elucidated by the latter, I am satisfied that the plea was provident.
For the reasons indicated, I join in affirming the decision of the United States Navy Court of Military Review.